PER CURIAM.
A motion of a precisely similar character to the •one now presented was made to the general term when the case came up for argument in its regular order upon the calendar, and this court then held that it could not with propriety insert exceptions in a case upon its coming before it for argument, but that the case must be settled by the judge who tried the same, and be •by him ordered on file, and that this function, which by the general rules of practice was confided to the judge who tried the case, ought not to be performed by the general term. Ho request to postpone was made by the appellant in order that he might make an application to the judge who tried the case, but the appeal was argued, and, after its decision by the general term, this application is renewed. We think it is apparent that, for the reason stated upon the previous application, it must now be denied. Motion defied, with $10 costs.